Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Claims 1-30 are subject to examination.  
Applicant’s remarks, Applicant has submitted an electronic terminal disclaimer with this response, is noted. However, no terminal disclaimer is filed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Co-pending U.S. Patent Application No. 17124948. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Co-pending U.S. Patent Application No. 17124948 anticipate the claims of this application.  

Claim 1 of U.S. Patent Application No. 17124948
Claim 1 of this application
A method for wireless communications, comprising:
establishing, at a first user equipment (UE), a vehicle-to-everything (V2X) unicast communications link between the first UE and a second UE, wherein the first UE has a first set of one or more identifiers associated with the V2X unicast communications link including a first layer-2 (L2) identifier;
determining to update the first set of one or more identifiers to a second set of one or more identifiers that is different from the first set of one or more identifiers, the second set of one or more identifiers including a second L2 identifier different from the first L2 identifier;
transmitting, from the first UE to the second UE, a message including the second 
receiving, at the first UE from the second UE, a response message including a new L2 identifier of the second UE that is different from a prior L2 identifier of the second UE; and
communicating with the second UE based at least in part on receiving the response message, wherein the communicating is via the V2X unicast communications link using the second set of one or more identifiers.

transmitting, from the first UE to the second UE, a message including a second set of identifiers that is different than the first set of identifiers, the second set of identifiers including a second L2 address different from the first L2 address; and
communicating with the second UE via the V2X unicast 



	Similar to claim 1, similar independent claims 1, 15, 29, 30 are anticipated. The dependent claims of claims 1, 15, 29, 30 (2-14, 16-28) are similar to the dependent claims of the co-pending application.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 6, 12, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., 2017/0054568 in view of Basu Mallick et al., 2020/0195389.
Referring to claim(s) 1, 29, Lee discloses an apparatus for wireless communication, comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: a method for wireless communication, comprising: establishing, at a first UE, a vehicle-to-everything (V2X) (for V2X service, para 69) unicast communications link (unicast traffic for the UE, para 67) between the first UE and a second UE (UE send and receive the radio signal using the layers, para 98, second UE being MS, UT, SS, wireless and/or device, para 23), wherein the first UE has a first set of identifiers associated with the V2X unicast communications link including a first layer-2 (L2) address (based on layers including layer 2, para 30), transmitting, from the first UE to the second UE, a message including the set of one or more identifiers (communication between UEs using the layer 2, para 30, 33), communicating with the second UE via the V2X unicast communications link using the set of identifiers (communication using the layer 2, para 30 via V2X, para 69). 

    PNG
    media_image1.png
    687
    513
    media_image1.png
    Greyscale

Lee does not specifically mention about, which is well-known in the art, which Basu-Mallick discloses, second set of identifiers that is different than the first set of identifiers, the second set of identifiers including a second L2 address different from the first L2 address (new Layer 2 ID for example when a conflict is determined, para 71, replacing with the new Layer 2 ID, para 71). 

    PNG
    media_image2.png
    618
    848
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Lee to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide deciding when to replace/update the Layer 2 identifier. For example, when there is a conflict of the Layer 2 identifier or a need for different/new identifier, a new Layer 2 identifier would be assigned to communicate with the device, para 71. Also, one of ordinary skilled in the art would know what the seven-layer OSI model of computer networking is, which is well-known in the art.


    PNG
    media_image3.png
    456
    560
    media_image3.png
    Greyscale

We’ll describe OSI layers “top down” from the application layer that directly serves the end user, down to the physical layer.
7. Application Layer
The application layer is used by end-user software such as web browsers and email clients. It provides protocols that allow software to send and receive information and present meaningful data to users. A few examples of application layer protocols are the Hypertext Transfer Protocol (HTTP), File Transfer Protocol (FTP), Post Office Protocol (POP), Simple Mail Transfer Protocol (SMTP), and Domain Name System (DNS).
6. Presentation Layer
The presentation layer prepares data for the application layer. It defines how two devices should encode, encrypt, and compress data so it is received correctly on the other end. The presentation layer takes any data transmitted by the application layer and prepares it for transmission over the session layer.
5. Session Layer

4. Transport Layer
The transport layer takes data transferred in the session layer and breaks it into “segments” on the transmitting end. It is responsible for reassembling the segments on the receiving end, turning it back into data that can be used by the session layer. The transport layer carries out flow control, sending data at a rate that matches the connection speed of the receiving device, and error control, checking if data was received incorrectly and if not, requesting it again.
3. Network Layer
The network layer has two main functions. One is breaking up segments into network packets, and reassembling the packets on the receiving end. The other is routing packets by discovering the best path across a physical network. The network layer uses network addresses (typically Internet Protocol addresses) to route packets to a destination node.
2. Data Link Layer
The data link layer establishes and terminates a connection between two physically-connected nodes on a network. It breaks up packets into frames and sends them from source to destination. This layer is composed of two parts—Logical Link Control (LLC), which identifies network protocols, performs error checking and synchronizes frames, and Media Access Control (MAC) which uses MAC addresses to connect devices and define permissions to transmit and receive data.
1. Physical Layer
The physical layer is responsible for the physical cable or wireless connection between network nodes. It defines the connector, the electrical cable or wireless technology connecting the devices, and is responsible for transmission of the raw data, which is simply a series of 0s and 1s, while taking care of bit rate control.
Some of the advantages of OSI Model
The OSI model helps users and operators of computer networks:
Determine the required hardware and software to build their network.
Understand and communicate the process followed by components communicating across a network. 

Referring to claim(s) 6, Basu-Mallick discloses receiving, from the second UE, a response message, wherein the response message includes a new L2 address of the second UE that is different 

Referring to claim(s) 12, Lee discloses, wherein the first set of identifiers include: one or more lower layer identifiers, one or more security layer identifiers, one or more network/transport layer identifiers, one or more facility layer identifiers, one or more application layer identifiers, or
any combinations thereof (communication between UEs using the layer 2, para 30, 33).

Claim(s) 2, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., 2017/0054568 in view of Basu Mallick et al., 2020/0195389 and He et al., 2017/0034847.
Referring to claim(s) 2, Lee and Basu-Mallick do not disclose which He discloses a rekey request message, para 143. 

    PNG
    media_image4.png
    547
    854
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    518
    831
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    544
    335
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Lee to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known rekey message. The rekey message would enable updating unicast key with a new key. The new key would enable secure communication for further exchange of packets among the devices, para 143. 

Claim(s) 3, 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Basu-Mallick, and Gustave et al., 2007/0043940.

Referring to claim(s) 3, Basu-Mallick discloses second L2 identifier, para 71. Lee, and Basu-Mallick do not disclose which Gustave discloses wherein the message includes an encrypted first information element (E) containing the key (L2 encryption using the identifier, para 29, 53). 
    PNG
    media_image7.png
    514
    785
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    501
    673
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    583
    746
    media_image9.png
    Greyscale



Referring to claim(s) 5, Gustave discloses wherein the entire message is encrypted based on one or more of the first set of identifiers (L2 encryption using the identifier, para 29, 53).

Claim(s) 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Basu-Mallick, Gustave and Mohamed et al., 2019/0150225.
Referring to claim(s) 4, Lee, Gustave and Basu-Mallick do not disclose which Mohamed discloses an encrypted second IE containing a second Internet Protocol (IP) address that is different than a first IP address of the first set of identifiers.

    PNG
    media_image10.png
    486
    621
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    540
    742
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    588
    738
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    507
    860
    media_image13.png
    Greyscale


 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Lee to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known different IP address with devices over a network. The IP address would enable identifying component at the network layer for enabling a communication among the network devices. The update/new IP address would support maintain the communication at the network layer among the network devices for providing service, para 31.

Claim(s) 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Basu-Mallick, and Edsall 10,454,928.
Referring to claim(s) 7, Basu-Mallick discloses second L2 identifier, para 71. Lee, and Basu-Mallick do not disclose which Edsall discloses transmitting the message using the L2 address, and wherein a message integrity check (MIC) of the message is based on one or more of the first set of identifiers (inserting integrity check value in the message based on L2, title, col., 9, lines 29-40).

    PNG
    media_image14.png
    721
    540
    media_image14.png
    Greyscale

 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Lee to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known L2 address and MIC of the message. Well-known encryption methods such as L2 encryption would enable encrypting the data at L2 layer using an identifier for selection for the encryption. The encrypted data would provide security for the data and would require the key for .

Claim(s) 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Basu-Mallick, Edsall and Pang et al., 20090300358.
Referring to claim(s) 8, Lee, Edsall and Basu-Mallick do not disclose which Pang discloses wherein the MIC is computed based on a session key , or on a key derived from the session key, for direct communications between the first UE and the second UE (computed MIC with the key for unicast, para 44).

    PNG
    media_image15.png
    409
    454
    media_image15.png
    Greyscale


 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Lee to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known session key and MIC of the message. Well-known session key would enable calculating the message integrity code/check of the message.  the message integrity code/check of the message would enable verifying/authentication of the message, para 44.

Claim(s) 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Basu-Mallick, and Kim 20200260511.
Referring to claim(s) 9, Basu-Mallick discloses second L2 identifier/address, para 71. Lee, and Basu-Mallick do not disclose which Kim discloses wherein the second L2 address is a source L2 address and the message further includes a destination L2 address of the second UE, (source L2 address, destination L2 address for V2x, para 158, 159).

    PNG
    media_image16.png
    485
    613
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    214
    348
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    338
    597
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    497
    523
    media_image19.png
    Greyscale


 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Lee to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known source L2 address and destination L2 address in a message. The source L2 address .

Claim(s) 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Basu-Mallick, and Zhang et al., 2015/0358067.
Referring to claim(s) 10, Basu-Mallick discloses second L2 identifier/address, para 71. Lee, and Basu-Mallick do not disclose which Zhang discloses wherein the second set of identifiers include at least two identifiers that are different from corresponding identifiers of the first set of identifiers (message with plurality of addresses with new addresses, para 13).

    PNG
    media_image20.png
    562
    751
    media_image20.png
    Greyscale

 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Lee to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide .

Claim(s) 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Basu-Mallick, and Roper 20150295816.
Referring to claim(s) 11, Basu-Mallick discloses second L2 identifier/address, para 71. Lee, and Basu-Mallick do not disclose which Roper discloses receiving, at the first UE from the second UE, a second message; and communicating with the second UE using one or more updated identifiers of the second UE that are determined based at least in part on the second message (another message with updated identifiers, para 211-213).

    PNG
    media_image21.png
    498
    864
    media_image21.png
    Greyscale


.

Claim(s) 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Basu-Mallick, and Park et al., 2018/0124656.
Referring to claim(s) 13, Basu-Mallick discloses second L2 identifier/address, para 71. Lee, and Basu-Mallick do not disclose which Park discloses wherein the first set of identifiers further include one or more physical layer parameters, the one or more physical layer parameters including one or more of a physical layer resource allocation associated with the first UE or a semi-persistent scheduling (SPS) parameter associated with the first UE (SPS, para 184).

    PNG
    media_image22.png
    551
    802
    media_image22.png
    Greyscale


 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Lee to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known physical layer identifier in a message. The identifier would enable communicating information at a respective layer among devices.  One of ordinary skilled in the art would know what the seven-layer OSI model of computer networking is, which is well-known in the art.
Please see above OSI 7 –layers in this office action. The physical layer identifier would support building the network and transferring data between the devices.

Claim(s) 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Basu-Mallick, and Back et al., 20200336870.
Referring to claim(s) 14, Lee, and Basu-Mallick do not disclose which Bark discloses the one or more network/transport layer identifiers include a geonetworking address, para 8; the one or more 

    PNG
    media_image23.png
    707
    579
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    675
    598
    media_image24.png
    Greyscale

    PNG
    media_image25.png
    659
    600
    media_image25.png
    Greyscale

    PNG
    media_image26.png
    667
    607
    media_image26.png
    Greyscale


 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Lee to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known network/transport/facility/application layer identifier in a message. The identifier would enable communicating information at a respective layer among devices.  One of ordinary skilled in the art would know what the seven-layer OSI model of computer networking is, which is well-known in the art. Please see above OSI 7 –layers in this office action.

.
 
Claim(s) 15, 20, 26, 30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., 2017/0054568 in view of Basu Mallick et al., 2020/0195389.
Referring to claim(s) 15, 30 Lee discloses an apparatus for wireless communication, comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: a method for wireless communication, comprising: establishing, at a second UE, a vehicle-to- everything (V2X) unicast communications link with a first UE, wherein the first UE has a first set of identifiers associated with the V2X unicast communications link including a first layer-2 (L2) address (for V2X service, para 69,  unicast traffic for the UE, para 67, UE send and receive the radio signal using the layers, para 98, second UE being MS, UT, SS, wireless and/or device, para 23,  based on layers including layer 2, para 30, receiving, from the first UE, a message including the set of identifiers (communication between UEs using the layer 2, para 30, 33), communicating with the first UE via the V2X unicast communications link using the second set of identifiers (communication using the layer 2, para 30 via V2X, para 69). 

    PNG
    media_image1.png
    687
    513
    media_image1.png
    Greyscale

Lee does not specifically mention about, which is well-known in the art, which Basu-Mallick discloses, second set of identifiers including a second L2 address different than the first L2 address (new Layer 2 ID for example when a conflict is determined, para 71, replacing with the new Layer 2 ID, para 71). 

    PNG
    media_image2.png
    618
    848
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Lee to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide deciding when to replace/update the Layer 2 identifier. For example, when there is a conflict of the Layer 2 identifier or a need for different/new identifier, a new Layer 2 identifier would be assigned to communicate with the device, para 71. Also, one of ordinary skilled in the art would know what the seven-layer OSI model of computer networking is, which is well-known in the art.
Please see above OSI 7 –layers in this office action.

Referring to claim(s) 20, Basu-Mallick discloses transmitting, to the first UE, a response message, wherein the response message includes a new L2 address of the second UE that is different than a prior L2 address of the second UE.

Referring to claim(s) 26, Lee discloses, wherein the first set of identifiers include: one or more lower layer identifiers, one or more security layer identifiers, one or more network/transport layer identifiers, one or more facility layer identifiers, one or more application layer identifiers, or
any combinations thereof (communication between UEs using the layer 2, para 30, 33).

Claim(s) 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., 2017/0054568 in view of Basu Mallick et al., 2020/0195389 and He et al., 2017/0034847.
Referring to claim(s) 16, Lee and Basu-Mallick do not disclose which He discloses a rekey request message, para 143. 

    PNG
    media_image4.png
    547
    854
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    518
    831
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    544
    335
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Lee to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known rekey message. The rekey message would enable updating unicast key with a new key. The new key would enable secure communication for further exchange of packets among the devices, para 143. 

Claim(s) 17, 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Basu-Mallick, and Gustave et al., 2007/0043940.

Referring to claim(s) 17, Basu-Mallick discloses second L2 identifier, para 71. Lee, and Basu-Mallick do not disclose which Gustave discloses wherein the message includes an encrypted first information element (IE) containing the key (L2 encryption using the identifier, para 29, 53). 
    PNG
    media_image7.png
    514
    785
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    501
    673
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    583
    746
    media_image9.png
    Greyscale



Referring to claim(s) 19, Gustave discloses wherein the entire message is encrypted based on one or more of the first set of identifiers (L2 encryption using the identifier, para 29, 53).

Claim(s) 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Basu-Mallick, Gustave and Mohamed et al., 2019/0150225.
Referring to claim(s) 18, Lee, Gustave and Basu-Mallick do not disclose which Mohamed discloses an encrypted second IE containing a second Internet Protocol (IP) address that is different than a first IP address of the first set of identifiers.

    PNG
    media_image10.png
    486
    621
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    540
    742
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    588
    738
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    507
    860
    media_image13.png
    Greyscale


 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Lee to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known different IP address with devices over a network. The IP address would enable identifying component at the network layer for enabling a communication among the network devices. The update/new IP address would support maintain the communication at the network layer among the network devices for providing service, para 31.

Claim(s) 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Basu-Mallick, and Edsall 10,454,928.
Referring to claim(s) 21, Basu-Mallick discloses second L2 identifier, para 71. Lee, and Basu-Mallick do not disclose which Edsall discloses receiving the message having the second L2 address; and determining that the message is from the first UE based on a message integrity check (MIC) of the message, wherein the MIC of the message is based on one or more identifiers of the first set of 

    PNG
    media_image14.png
    721
    540
    media_image14.png
    Greyscale

 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Lee to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known L2 address and MIC of the message. Well-known encryption methods such as L2 encryption would enable encrypting the data at L2 layer using an identifier for selection for the .

Claim(s) 22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Basu-Mallick, Edsall and Pang et al., 20090300358.
Referring to claim(s) 22, Lee, Edsall and Basu-Mallick do not disclose which Pang discloses wherein the MIC is computed based on a session key , or on a key derived from the session key, for direct communications between the first UE and the second UE (computed MIC with the key for unicast, para 44).

    PNG
    media_image15.png
    409
    454
    media_image15.png
    Greyscale


 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Lee to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known session key and MIC of the message. Well-known session key would enable calculating the message integrity code/check of the message.  the message integrity code/check of the message would enable verifying/authentication of the message, para 44.

Claim(s) 23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Basu-Mallick, and Kim 20200260511.
Referring to claim(s) 23, Basu-Mallick discloses second L2 identifier/address, para 71. Lee, and Basu-Mallick do not disclose which Kim discloses wherein the second L2 address is a source L2 address and the message further includes a destination L2 address of the second UE, (source L2 address, destination L2 address for V2x, para 158, 159).

    PNG
    media_image16.png
    485
    613
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    214
    348
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    338
    597
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    497
    523
    media_image19.png
    Greyscale


 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Lee to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known source L2 address and destination L2 address in a message. The source L2 address .

Claim(s) 24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Basu-Mallick, and Zhang et al., 2015/0358067.
Referring to claim(s) 24, Basu-Mallick discloses second L2 identifier/address, para 71. Lee, and Basu-Mallick do not disclose which Zhang discloses wherein the second set of identifiers include at least two identifiers that are different from corresponding identifiers of the first set of identifiers (message with plurality of addresses with new addresses, para 13).

    PNG
    media_image20.png
    562
    751
    media_image20.png
    Greyscale

 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Lee to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide .

Claim(s) 25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Basu-Mallick, and Roper 20150295816.
Referring to claim(s) 25, Basu-Mallick discloses second L2 identifier/address, para 71. Lee, and Basu-Mallick do not disclose which Roper discloses transmitting, to the first UE, a second message to update a third set of identifiers associated with the second UE; and communicating with the first UE using a fourth set of identifiers that are determined based at least in part on the second message, wherein the fourth set of identifiers are different than the third set of identifiers (another message with updated identifiers, para 211-213).

    PNG
    media_image21.png
    498
    864
    media_image21.png
    Greyscale


 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Lee to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known identifier and updated/new identifier in any/second/separate/another message. The identifier would enable communicating among devices about the updated/new identifier.  One of ordinary skilled in the art would know that the data link layer, or layer 2, is the second layer of the seven-layer OSI model of computer networking. This layer is the protocol layer that transfers data between nodes on a network segment across the physical layer. The updated/new identifier/address would support transferring data between the devices, para 13.

Claim(s) 27, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Basu-Mallick, and Park et al., 2018/0124656.
Referring to claim(s) 27, Basu-Mallick discloses second L2 identifier/address, para 71. Lee, and Basu-Mallick do not disclose which Park discloses wherein the first set of identifiers further include one or more physical layer parameters, the one or more physical layer parameters including one or more of a physical layer resource allocation associated with the first UE or a semi-persistent scheduling (SPS) parameter associated with the first UE (SPS, para 184).

    PNG
    media_image22.png
    551
    802
    media_image22.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Lee to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known physical layer identifier in a message. The identifier would enable communicating information at a respective layer among devices.  One of ordinary skilled in the art would know what the seven-layer OSI model of computer networking is, which is well-known in the art. Please see above OSI 7 –layers in this office action.

Claim(s) 28, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Basu-Mallick, and Back et al., 20200336870.
Referring to claim(s) 28, Lee, and Basu-Mallick do not disclose which Bark discloses the one or more network/transport layer identifiers include a geonetworking address, para 8; the one or more facility layer identifiers include a station identifier or temporary identifier associated with a cooperative 

    PNG
    media_image23.png
    707
    579
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    675
    598
    media_image24.png
    Greyscale

    PNG
    media_image25.png
    659
    600
    media_image25.png
    Greyscale

    PNG
    media_image26.png
    667
    607
    media_image26.png
    Greyscale


 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Lee to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known network/transport/facility/application layer identifier in a message. The identifier would enable communicating information at a respective layer among devices.  One of ordinary skilled in the art would know what the seven-layer OSI model of computer networking is, which is well-known in the art. Please see above OSI 7 –layers in this office action.  The network/transport/facility/application layer identifier would support building the network and transferring data between the devices.

Response to Arguments
Applicant's arguments filed 5/10/21, pages 8-13 have been fully considered but they are not persuasive.  Therefore, rejection of claims 1-30 is maintained. 
Regarding applicant’s concern for limitations of claim 1, transmitting, from the first UE to the second UE, a message including a second set of identifiers that is different than the first set of identifiers, the second set of identifiers including a second L2 address different from the first L2 address; communicating with the second UE via the V2X unicast communications link using the second set of identifiers, the second set of identifiers including a second L2 address different from the first L2 address.  
Applicant failed to consider in the remarks regarding what is claimed in claim 1 .
What is claimed in claim 1 is: 
establishing a link between first UE and a second UE. The link is established regardless of what the first set of identifiers are. The first set of identifiers are merely associated with the link, without any particular association. Also the link is established regardless of what the first L2 address is. 
Transmitting a message has nothing to do with the established link.
The second set of identifiers are not limited to completely, partially or different from the first set of identifiers. 
The message would be transmitted from the first UE to the second UE regardless of the identifiers values. The message would be transmitted regardless of what the second L2 address is.
Communicating with the second link is not limited to communicate anything from any particular entity. 
Communicating with second link with the link (already) established in step 1 has nothing to do with “using the second set of identifiers”. Mere “using” the second set of identifiers do not alter the link (already) established in step 1.
Second L2 address is not used for anything.
Regardless of whether the first L2 address and second L2 address are same or different, the first establishing of the link would be performed. Similarly the transmitting of the message would be performed. Similarly the communication (nothing) with the second UE using the link would be performed, regardless of whether the first L2 address and second L2 address are same or different.
Regarding applicant’s concern for the limitations of claim 6,  what is claimed in claim 6 is:
receiving, from the second UE, a response message, wherein the response message includes a new L2 address of the second UE that is different than a prior L2 address of the second UE.
The receiving of the response message would be performed regardless of what new L2 address or a prior L2 address is. Mere receiving the response message would not accomplish anything. The new L2 address is never used for anything.
Lee discloses an apparatus for wireless communication, comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: a method for wireless communication, comprising: establishing, at a first UE, a vehicle-to-everything (V2X) (for V2X service, para 69) unicast communications link (unicast traffic for the UE, para 67) between the first UE and a second UE (UE send and receive the radio signal using the layers, para 98, second UE being MS, UT, SS, wireless and/or device, para 23), wherein the first UE has a first set of identifiers associated with the V2X unicast communications link including a first layer-2 (L2) address (based on layers including layer 2, para 30), transmitting, from the first UE to the second UE, a message including the set of one or more identifiers (communication between UEs using the layer 2, para 30, 33), communicating with the second UE via the V2X unicast communications link using the set of identifiers (communication using the layer 2, para 30 via V2X, para 69). 

    PNG
    media_image1.png
    687
    513
    media_image1.png
    Greyscale

Lee does not specifically mention about, which is well-known in the art, which Basu-Mallick discloses, second set of identifiers that is different than the first set of identifiers, the second set of identifiers including a second L2 address different from the first L2 address (new Layer 2 ID for example when a conflict is determined, para 71, replacing with the new Layer 2 ID, para 71). 

    PNG
    media_image2.png
    618
    848
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Lee to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide deciding when to replace/update the Layer 2 identifier. For example, when there is a conflict of the Layer 2 identifier or a need for different/new identifier, a new Layer 2 identifier would be assigned to communicate with the device, para 71. Also, one of ordinary skilled in the art would know what the seven-layer OSI model of computer networking is, which is well-known in the art.


    PNG
    media_image3.png
    456
    560
    media_image3.png
    Greyscale

We’ll describe OSI layers “top down” from the application layer that directly serves the end user, down to the physical layer.
7. Application Layer
The application layer is used by end-user software such as web browsers and email clients. It provides protocols that allow software to send and receive information and present meaningful data to users. A few examples of application layer protocols are the Hypertext Transfer Protocol (HTTP), File Transfer Protocol (FTP), Post Office Protocol (POP), Simple Mail Transfer Protocol (SMTP), and Domain Name System (DNS).
6. Presentation Layer
The presentation layer prepares data for the application layer. It defines how two devices should encode, encrypt, and compress data so it is received correctly on the other end. The presentation layer takes any data transmitted by the application layer and prepares it for transmission over the session layer.
5. Session Layer

4. Transport Layer
The transport layer takes data transferred in the session layer and breaks it into “segments” on the transmitting end. It is responsible for reassembling the segments on the receiving end, turning it back into data that can be used by the session layer. The transport layer carries out flow control, sending data at a rate that matches the connection speed of the receiving device, and error control, checking if data was received incorrectly and if not, requesting it again.
3. Network Layer
The network layer has two main functions. One is breaking up segments into network packets, and reassembling the packets on the receiving end. The other is routing packets by discovering the best path across a physical network. The network layer uses network addresses (typically Internet Protocol addresses) to route packets to a destination node.
2. Data Link Layer
The data link layer establishes and terminates a connection between two physically-connected nodes on a network. It breaks up packets into frames and sends them from source to destination. This layer is composed of two parts—Logical Link Control (LLC), which identifies network protocols, performs error checking and synchronizes frames, and Media Access Control (MAC) which uses MAC addresses to connect devices and define permissions to transmit and receive data.
1. Physical Layer
The physical layer is responsible for the physical cable or wireless connection between network nodes. It defines the connector, the electrical cable or wireless technology connecting the devices, and is responsible for transmission of the raw data, which is simply a series of 0s and 1s, while taking care of bit rate control.
Some of the advantages of OSI Model
The OSI model helps users and operators of computer networks:
Determine the required hardware and software to build their network.
Understand and communicate the process followed by components communicating across a network. 

Referring to claim6, Basu-Mallick discloses receiving, from the second UE, a response message, wherein the response message includes a new L2 address of the second UE that is different than a prior L2 address of the second UE (new L2 identifier used for the communication among UEs, para 71.



Conclusion
Applicant is reminded for compact prosecution rather extended prosecution. Applicant has already amended claims in the copending application. Mere arguments would not overcome the rejections of the prior arts.
Co-pending U.S. Patent Application No. 17124948 (D.P.) contains narrow claim dated 7/16/21.

    PNG
    media_image27.png
    502
    649
    media_image27.png
    Greyscale

Co-pending U.S. Patent Application No. 17124948 (D.P.) claim 1: Lee et al., 2017/0054568, Basu Mallick et al., 2020/0195389 and Ding 2016/0316362.
Lee discloses an apparatus for wireless communications, comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: a method for wireless communications, comprising: establishing, at a first user equipment 

    PNG
    media_image1.png
    687
    513
    media_image1.png
    Greyscale

Lee does not specifically mention about, which is well-known in the art, which Basu-Mallick discloses, determining to update the first set of one or more identifiers to a second set of one or more identifiers that is different from the first set of one or more identifiers (new Layer 2  ID when a conflict is determined, para 71), the second set of one or more identifiers including a second L2 identifier that is 

    PNG
    media_image2.png
    618
    848
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Lee to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide deciding when to replace/update the Layer 2 identifier. For example, when there is a conflict of the Layer 2 identifier or a need for different/new identifier, a new Layer 2 identifier would be assigned to communicate with the device, para 71. 
Lee in view of Basu-Mallick teach transmitting, from the first UE to the second UE, wherein the message including the second set of identifiers (as rejected above).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Lee to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known identifiers update notification for providing updated identifiers for subsequent/future communication. The message along with existing identifiers would be sent for update notification using the identifiers such as MAC address that is already in use for communication. After the notification is sent using the existing identifiers, the new identifiers would be used for subsequent communication with the device, para 78, 79.

PERTINENT REFERENCES FOR THE CLAIMED SUBJECT MATTER:
DOCUMENT-IDENTIFIER:    US 20170339730 A1 
TITLE:                  Proximity services device-to-device communication services control 
[0006] The current assumption is that a new receiving layer-2 L2 entity is 
set up at the receiving UE upon reception of the first "new" packet targeted to 
the receiving UE or its belonging user group.  The first "new" packet 
identifies either a new L2 source identifier ID, a new L2 target ID or a new L2 
logical channel ID to the receiving UE. 

    PNG
    media_image28.png
    688
    522
    media_image28.png
    Greyscale

Oshida 2016/0219029 discloses identifying, in the message, a first session key associated with the V2X unicast communications link (session key with V2X with V2X data associated with the session key, para 43, 39). 

    PNG
    media_image29.png
    483
    623
    media_image29.png
    Greyscale

    PNG
    media_image30.png
    553
    780
    media_image30.png
    Greyscale

    PNG
    media_image31.png
    511
    662
    media_image31.png
    Greyscale

Shilov et al., 2019/0007812, discloses a set of one or more application layer identifiers that is different from a set of one or more application layer identifiers of the first set of one or more identifiers (periodic updates of application layer information with V2X, para 31).

    PNG
    media_image32.png
    462
    852
    media_image32.png
    Greyscale

    PNG
    media_image33.png
    541
    679
    media_image33.png
    Greyscale


DOCUMENT-IDENTIFIER:    US 20150326537 A1 
 
TITLE:                  SECURE DEVICE-TO-DEVICE (D2D) COMMUNICATION 
 [0034] Security keys are associated with each L1 D2D identifier and may be used for encrypting or decrypting frames of the corresponding D2D communication.  The security keys may be pre-provisioned.  For example, a D2D controller such as the D2D controller 130 shown in FIG. 1 may provision the security keys to the user equipment 305, 310 during activation.  Pre-provisioning the security keys allows the user equipment 305, 310 to perform secure D2D communications during either network-assisted or network-absent modes.  Different security keys are used for each D2D relationship.  For example, a first security key may be associated with the first L1 D2D identifier for secure unicast D2D communication with another user equipment that shares the first security key, a second security key may be associated with the second L1 D2D identifier to support secure groupcast D2D communication with a group of users that share the second security key, and a third security key may be associated with the third L1 D2D identifier to support secure D2D broadcast.  The third security key may be a public key.  Roaming user equipment 305, 310 may need to obtain new L2 D2D identifiers, L1 destination identifiers, L1 D2D identifiers, and the associated security keys from the visited network.

DOCUMENT-IDENTIFIER:    US 20160110182 A1 
 TITLE:                  COLLABORATIVE MAINTENANCE OF SOFTWARE PROGRAMS 
 [0031] Moving to FIG. 2B, in the example at issue the updating of the pair of software instances Ia(L1), Ib(L1) completes successfully, after updating the secondary software instance Ib(L1) to the new level L2 (i.e., Ib(L2)), swapping the roles of the software instances Ia(L1), Ib(L2) (to have the primary instance Ib(L2) and the secondary instance Ia(L1)), updating the current secondary instance Ia(L1) to the new level L2 (i.e., Ia(L2)) and then swapping back the roles of the software instances (to have the primary instance Ia(L2) and the secondary instance Ib(L2) at the new level L2 as desired).  Conversely, the updating of the other pair of software instances Ic(L1), Id(L1) fails (for example, because of network communication problems, coding errors); particularly, the updating to the new level L2 of the secondary instance Id(L1), referred to as a failed instance and indicated by a circle, fails so that it remains at the old level L1. 
 [0033] In the example at issue, the result of the searching is positive, since the exchanging instance is found in the secondary instance Ib(L2).  Indeed, in this case the corresponding primary instance Ia(L2) is already at the new level L2, so that any exchange of the secondary instance Ib(L2) is immaterial to the number of primary instances at the new level L2; therefore, the failed instance Id(L1) and the exchanging instance Ib(L2) may be exchanged between them, so as to allow continuing the updating process in order to increase the number of the primary instances at the new level L2. 

DOCUMENT-IDENTIFIER:    US 20170034847 A1 

[0143] In some aspects, the AP 104 can periodically update unicast and broadcast keys for all of the STAs 106 with a period of T.sub.key, which may be user configurable.  In some aspects, a procedure based on IEEE 802.11i rekey protocol may be utilized.  The AP 104 may first update a STA's 106 unicast keys.  As part of this update, the AP 104 can broadcast a rekey message to all STAs 106.  This rekey message may be a DL message 600 with the frame type 606 indicating that the message is a rekey message.  Upon receiving this rekey message, all STAs 106 can stay on the primary channel until they have both unicast and broadcast keys updated.  After broadcasting the rekey message, the AP 104 can then update new unicast keys with individual STAs 106.  For Type-B STAs 106, the AP can update the unicast keys in spare unicast slots 244.  Updating the unicast keys for Type-A STAs 106 may occur in the assigned unicast slots 244.  If a STA 106 fails to respond to the rekey request message after K.sub.rekey attempts, the AP 104 can assume the STA 106 has left the system and remove it from its access list and scheduling list. 

DOCUMENT-IDENTIFIER:    US 20180035477 A1 
 TITLE:                  HANDLING OF PROXIMITY SERVICES DEVICE TO DEVICE RELATED 
                        IDENTITIES AT RADIO ACCESS NETWORK LEVEL 
 [0031] Accordingly, certain embodiments may either provide a full Layer-2 ID in MAC header as L2 MAC ID or derive a modified L2 MAC ID based on configured rules from the initial L2 MAC ID, if the modified version of L1 ID is used.  Thus, the pair of modified L1 ID and modified L2 MAC ID can still identify the same configured destination Layer-2 ID.  For the latter, the configured rules may include not only the rules on deriving the modified L1 ID, but also the corresponding rules on deriving the modified L2 MAC ID accordingly.  In addition, an implicit or explicit indication of applying the modified L1 ID and/or modified L2 MAC ID can be included to the receiving UE.  The implicit or explicit indication can be included either in L1 scheduling assignment (SA) or in a MAC control information element (MAC CE or MAC PDU header). [0035] If a modified version of L1 ID is used, the modified L2 MAC ID may also be derived accordingly, instead of using MBS part of destination Layer-2 ID, so that the pair of modified L1 ID and modified L2 MAC ID together still identify the same configured destination Layer-2 ID uniquely.  For instance, L2 MAC ID may be the bits of the Layer-2 ID that are not used in the modified version of L1 ID.  Alternatively, the full Layer-2 ID may be included.  In an alternative, the transmitting UE using modified L1 ID and modified L2 MAC ID may explicitly indicate that modification with, for example, 1 bit in MAC PDU header or implicitly by including a full L2 destination ID in a MAC CE once per a SA. 
 [0087] Various embodiments may have various flexibilities in implementation.  For example, certain embodiments may address an issue related to collision of modified L1 ID.  However, using a modified L2 MAC ID may be paired with using a modified L1 ID, whether or not a modified L1 ID actually collides with another user or not.  From the receiving UE perspective, the receiving UE may not know if the Tx UE detects there is collision of modified L1 ID or not.  Thus, certain embodiments may flexibly permit using modified MAC ID based on collision detected or not in Tx UE for modified L1 ID.  Thus, there may be freedom in Rx UE as to which L2 MAC ID, for example original one or modified one, may be used to recover the full target ID.


[0194] According to embodiments, periodic traffic may be included in a certain queue of data, e.g., a buffer included in a memory of the UE.  For example, in a case where a UE includes a certain queue, e.g., a special and/or separate queue, for periodic traffic, the UE may be configured to overwrite packets in the queue that were not previously transmitted with a new application layer packet.  According to certain embodiments, in such a case, a UE may overwrite the packets that were not previously transmitted based on the fact that some of the periodic traffic packets may have a time expiration, and overwriting expired periodic traffic packets with newer ones may allow the UE to avoid overloading the system with expired information.  As another example, according to certain embodiments, a UE may be configured to overwrite only the packets which have a time expiration and to keep the other packets that are not expired in the buffer.  As yet another example, the UE may be configured to delete expired packets from the buffer, and the deletion of the expired packets may be carried out continuously.


DOCUMENT-IDENTIFIER:    US 20190037390 A1 
 TITLE:                  SYSTEM AND METHOD OF FAST ROAMING IN ENTERPRISE FABRIC NETWORKS
[0060] In an aspect of the present disclosure, for a client in an enterprise fabric architecture (e.g., a LISP fabric architecture) having a wireless LAN controller (WLC), a first switch (SW1) 104a, a second switch (SW2) 104b, a border node (BN) and a MAP-server, the client may roam from SW1 to SW2.  The client re-associates or re-establishes (via a physical or virtual roaming) with the WLC through SW2.  The client-MAC L2 end-point identifier (EID) is updated to a new routing location (RLOC) corresponding to SW2.  The new MAC address and IP address of the client is correlated and the MS database with corresponding client-IP, L3-EID is updated.  The MAP server sends a map notify message to the first switch (SW1) 104a and the second switch (SW2) 104b.  The border node updates a map-cache such that the client-IP address points to the new RLOC.  The MAP server updates a database with a corresponding client-IP and L3-EID entry with the new RLOC corresponding to second switch (SW2) 104b based on information received by second switch (SW2) 104b.  The MAP server learns the new RLOC for the client from a data packet received from the client.  The map-notify signal includes the client-MAC, level 2 EID, client-IP and level 3 EID.  The MAP server sends to the border nodes an unsolicited SMR.  The client-MAC binding on L2-VNID at SW1 is removed and an away entry corresponding to the client-MAC is created.  A new L2-VNID at SW2 binding for the client-MAC may also be created.  An away entry corresponding to the client-MAC may also be created.  It is also contemplated that the second switch (SW2) (e.g., 104b) learns L3-VNID to client-IP when traffic from the client is seen at the second switch (SW2) 104b.  The second switch (SW2) (e.g., 104b) may notify the map-server of RLOC mapping.




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571)272-3973.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARESH N PATEL/Primary Examiner, Art Unit 2493